DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) filed on February 2, 2022 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 

Response to Arguments
Applicant’s arguments with respect to claim 296, as they pertain to the art of Todd and Ball have been considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment.
	
Election/Restrictions
Newly submitted claims 298, 304, 312-330 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  
I. Claims 298-303, 315-321, drawn to a dark adaptation test, classified in A61B 3/06.
II. Claims 304, 312-314, drawn to menu/user interface for eye testing, classified in A61B3/0033.
III. Claim 322-325, drawn to data communications, classified in A61B 3/0025.
IV. Claims 326-330, drawn to head wearable device structure, classified in G02B 27/0176.
V. Claims 297, 305, 331, drawn to a visual field testing/glare testing classified in A61B 3/024.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as performing dark adaptation examination.  See MPEP § 806.05(d).
	Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as performing dark adaptation examination.  See MPEP § 806.05(d).
	Inventions I and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in 
	Inventions I and V are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as performing dark adaptation examination.  See MPEP § 806.05(d).
	Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as providing a menu interface for the eye testing user.  See MPEP § 806.05(d).
	Inventions II and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination IV has separate utility such as a HMD/HWD for VR/AR applications.  See MPEP § 806.05(d).
	Inventions II and V are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination 
	Inventions III and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination IV has separate utility such as a HMD/HWD for VR/AR applications.  See MPEP § 806.05(d).
	Inventions III and V are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination V has separate utility such as performing visual field test.  See MPEP § 806.05(d).
	Inventions IV and V are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination IV has separate utility such as a HMD/HWD for VR/AR applications.  See MPEP § 806.05(d).

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 298-304, 312-330 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 296-297, 331 are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (US 2008/0013047 - herein Todd; of record) in view of Horn (US 5,946,075) with evidence by Todd et al. (US 2007/0038142; filed as US Serial 11/394154 - herein US ‘142; of record).
	Examiner’s note: Todd fully incorporates US ‘142 (Todd para. [0023]), and thus Todd and US ‘142 are treated as a single reference (MPEP 2163.07(b)).
	As to claim 296, Todd teaches an ophthalmic testing system for administering an ophthalmic test an eye of a subject (Todd Figs. 1-5; para. [0051]), the ophthalmic testing system comprising a head wearable frame (Todd Fig. 1 - 110; para. [0023] - incorporation by reference of head mounted display of US 11/394154; US ‘142 Figs. 1, 2B,C) comprising an internal surface configured to be at least partially placed at against a portion of the face of the subject (US ‘142 Figs. 1, 2B,C), the internal surface comprising an optical interface configured to optically couple the eye of the test subject with the head wearable frame (US ‘142 - 110, 120; para. [0015]), a light source configured to emit and direct, via the head-wearable frame, onto the eye of the subject, a stimulus light configured to stimulate the eye (US ‘142 - 110, 115, 120, 125; Todd Fig. 5 - 600; para. [0051]), an electromechanical interface configured to receive a response from the subject that indicates recognition of the stimulus light (Todd Fig. 2 - 260; para. [0026]), one or more processors coupled to the optical system (Todd para. [0012]), a memory coupled to the one or more processors (Todd para. [0053]), 

	provide the subject with a command, via the head-wearable frame (Todd Fig. 3), the command being configured to direct the subject to perform an action required for carrying out the ophthalmic test (Todd Fig. 3 - press stimulus key, focus on fixation point), wherein the action comprises providing one or more responses via the electromechanical interface and fixating gaze (Todd Fig. 3 - press stimulus key, focus on fixation point), receive the one or more responses provided via the electromechanical interface (Fig. 2 - 260).
	Todd does not specify comparing the one or more responses to a baseline response stored in the memory to determine whether adjusting the action brings the subject’s response close to the baseline response, and instructing the subject to adjust the action.
	In the same field of endeavor Horn teaches an ophthalmic testing system having an electromechanical interface (Horn Fig. 1 - 4, 5) and performing actions of one or more responses via the electromechanical interface (Horn Fig. 1 - 4) and fixating gaze (Horn Fig. 1 - D, 11; col. 11:40-67; col. 12:1-23), receive one or more responses provided via the electromechanical interface (Horn Fig. 1 - D, 11; col. 11:40-67; col. 12:1-23), compare the one or more responses to a baseline response stored in the memory to determine whether adjusting the actions brings the subject’s response closer to the baseline response, and instruct the subject to adjust the action (Horn Fig. 12 - 86, 87, 88, 89, 91, 92, 93;  Fig. 16 - 96, 97, 98, 99; col. 11:40-67; col. 12:1-23 - as discussed, the response (mouse movement of cross hair (99) and the fixation gaze point) is compared to baseline response (circle (96) and/or dot (98)), and as the baseline response (97, 98) drifts, the user in instructed to correct the mouse location/gazed location).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to compare the response to a baseline response and instruct the subject to adjust since, as taught by Horn, such interaction allows for constantly maintaining a proper fixation position for the eye during an eye test (Horn col. 11:10-18).
	As to claim 297, Todd in view of Horn teaches all the limitations of the instant invention as detailed above with respect to claim 296, and Todd further teaches the test comprises a visual field test (Todd para. [0051]).
	As to claim 331, Todd in view of Horn teaches all the limitations of the instant invention as detailed above with respect to claim 296, and Todd further teaches the command comprises a verbal natural-language command (Todd para. [0049]).
	
Claim 305 are rejected under 35 U.S.C. 103 as being unpatentable over Todd in view of Horn as applied to claim 297 above, and further in view of Grolman (US 5,671,039).
	As to claim 305, Todd in view of Horn teaches all the limitations of the instant invention as detailed above with respect to claim 297, and while Todd teaches the test uses bright light flashes (Todd para. [0025]), doesn’t specify performing a glare test for cataract detection.  In the same field of endeavor Grolman teaches performing glare .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        February 8, 2022